Appeal from a judgment of the County Court of Albany County (Keegan, J.), entered November 6, 1991, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 70, after a hearing.
Petitioner commenced this habeas corpus proceeding seeking the dismissal of the indictment against him on the ground that his speedy trial rights under CPL 30.30 had been violated. Subsequent to County Court’s determination that petitioner was not entitled to such relief, petitioner entered a plea of guilty to one count of the indictment in satisfaction of all charges against him. A guilty plea waives all antecedent nonjurisdictional defects (see, People v Taylor, 65 NY2d 1; People v Zangrillo, 105 AD2d 822) including a claim premised upon the statutory right to a speedy trial (see, People v Gerber, 182 AD2d 252). There being no claim that the plea was not knowingly and voluntarily made, the contentions raised in this proceeding are waived (see, People ex rel. Cherry v Deegan, 32 AD2d 792; People ex rel. Newman v McMann, 29 AD2d 704, lv denied 21 NY2d 644; see also, People v Zangrillo, supra). We also note that at least two prior habeas corpus proceedings claiming a violation of petitioner’s speedy trial rights have been commenced and denied (see, People ex rel. Deuel v Campbell, 174 AD2d 942, lv denied 78 NY2d 863). In any event, even if it could be said that petitioner set forth new grounds in the current application (cf., CPLR 7003 [b]; People ex rel. Sanchez v Hoke, 132 AD2d 861), the record before us reveals that County Court properly determined that petitioner’s speedy trial rights hid not been violated (see, People v Kendzia, 64 NY2d 331; People v McCann, 149 AD2d 814, lv denied 74 NY2d 743). Petitioner’s remaining contentions have been considered and rejected as lacking merit.
Weiss, P. J., Mercure, Crew III, Casey and Harvey, JJ., concur. Ordered that the judgment is affirmed, without costs.